El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Esta fué una cansa en la cnal los acusados esperaron basta que el jurado fuera citado y juramentado para for-mular objeciones a la acusación, práctica que invariablemente liemos desaprobado. La objeción formulada a la acusación era de la naturaleza de una solicitud para un pliego de par-ticulares y tal petición viene demasiado tarde cuando se bace *742en el momento del juicio. El Pueblo v. Parkhurst, 29 D. P. R. 920. Desde luego que la corte tiene discreción para con-siderar tal moción y según parece la ejercitó puesto que negó la moción para que se hiciera más específica la acusación en una razonada decisión. También formuló la defensa una ex-cepción perentoria en el juicio” que fué oída por la corte.
La corte declaró sin lugar la excepción perentoria. Los señalamientos de error sobre la suficiencia de la acusación pueden ser considerados conjuntamente. Así han sido pre-sentados por los apelantes. El artículo 407 del Código Penal prescribe lo siguiente:
“Artículo 407. — Toda persona que voluntaria y maliciosamente quemare algún puente de valor de más de cincuenta dollars, o cual-quier edificio o embarcación que no fuere materia de incendio mali-cioso o .tabaco, o ranchón de tabaco, o cualquiera plantación creciente o por cosechar, pasto o árbol o cualquiera cerca, no perteneciente a dicha persona, incurrirá en pena de presidio por uno a diez años.”
La acusación después de una debida introducción alega que los acusados “dieron fuego a una plantación de caña de azúcar” de cierta persona que se menciona, “logrando que-mar, como quemaron, cierta cantidad de dicha plantación.” Tratamos de la interpretación de las palabras “o cualquiera plantación creciente o por cosechar,” y si el incendio de tal cosecha ha sido debidamente alegado en la acusación. Los apelantes en su alegato se limitan a decir que la acusación no expresa que fuera quemada una plantación creciente o por cosechar, y a citar el caso de El Pueblo v. Wys, 25 D. P. R. 510. Todo lo que en ese caso se resuelve para nuestro actual objeto es que en muchos casos no es bastante con que se sigan las palabras del estatuto. La queja de los apelantes es, si los entendemos, que' la acusación no seguía las pala-bras del estatuto y no describía una plantación creciente o por cosechar. Encontramos qne sí lo hacía. Al expresar la acusación que los acusados dieron fuego y quemaron una plantación de cañas, creemos que la interpretación general *743de estas palabras sería que se referían a una plantación cre-ciente o por cosechar; que la plantación tenía cañas.
En la vista los apelantes sugirieron que pudo haber sido un campo sin cultivar. La regla muy general es que un campo sin cultivar no es una plantación de cañas. La idea de que la propiedad quemada era una plantación de cañas está ro-bustecida por las palabras de la acusación “logrando que-mar los acusados, como quemaron cierta cantidad de las plan-taciones de caña de azúcar.” Siendo el objeto de una acu-sación por incendio malicioso u otro delito semejante infor-mar a los acusados de la clase de propiedad y propiedad en particular incendiada, los acusados en este caso no fueron a juicio bajo ninguna idea errónea de que serían juzgados por incendiar, por ejemplo, un campo sin cultivar. De acuerdo con la acusación, según la entendemos, el incendio de una plantación sin cañas hubiera establecido una clara variante.
Eafael B. Díaz fué examinado por el fiscal y parte de su declaración fué materia de objeción. Qué era esta declara-ción o su parte sustancial, no se expresa en el alegato y el apelante ni siquiera hace referencia a la página de los autos donde se encuentra su declaración. Evidentemente que el abogado .descansó en que esta corte no sólo examinaría los autos sino que leería y volvería a leerlos a fin de encontrar los hechos determinantes del error alegado. Este fué un caso en que algunos testigos vieron a personas dar fuego a las cañas e identificaron a una o más de ellas. Otros testigos refieren que los acusados se encontraban cerca de la misma plantación antes o después del delito. El testigo Eafael B. Díaz prestó declaración en este sentido. Era parte de la cadena de evidencia circunstancial propia para ser sometida al jurado. En ciertos casos tal declaración podría ser de-masiado remota, pero los abogados no nos han demostrado tal cosa en este caso.
Se quejan los apelantes de la negativa de la corte a ins-*744truir al jurado de que podían traer un veredicto por un misdemeanor dentro de la acusación presentada y de con-formidad con el artículo 339 del Código Penal, el cual es como sigue:
“Artículo 339. — Todo el que voluntariamente o por descuido, in-cendiare, o fuere la causa de que se incendie, algún bosque, .pasto, césped, plantío de arbustos u otra propiedad en alguna finca, incu-rrirá en misdemeanor.”
El incendio de un árbol-o tal vez de un campo sin cul-tivar pudo haber sido el delito imputado en el artículo 339. De acuerdo con el artículo 407 el incendio deberá ser de la propiedad que en dicho artículo se describe, o de lo contra-rio no se imputa ningún delito. No encontramos nada en el capítulo relativo a incendio malicioso que demuestre que los dos delitos son diferentes grados del mismo delito, o que' el delito menos grave (misdemeanor) podía considerarse como incluido en el más grave (felony).
El quinto señalamiento de error se refiere a las instruc-ciones, pero gira sobre la misma cuestión envuelta en el ata-que que se hace a la acusación.
El sesto señalamiento trata de la suficiencia de la prueba. En un caso de prueba circunstancial por un delito de incen-dio malicioso generalmente es imposible decir cua-1 de los acusados ocasionó el incendio, pero hubo prueba tendente a acreditar que todos los cuatro acusados se pusieron de acuerdo en un propósito común y se les vió juntos en un automóvil Ford con anterioridad y después del incendio, el cual se des-cribía específicamente en unión de otras circunstancias. Ee-sulta que cada uno de los acusados fué identificado y varios identificaron a Marrero sobre cuya complicidad o presencia los apelantes sostienen que no hubo prueba. Parte del razo-namiento de los apelantes hace referencia a la misma cues-tión de si hubo prueba o instrucciones- relativas ‘ ‘ a cualquier plantación creciente o por cosechar.” Por lo menos un tes-tigo declaró que la caña en cuestión estaba creciendo e iba *745a cortarse, y al solicitar la defensa que se hiciera una ins-pección ocular hubo la solemne admisión de que habían sido quemadas cepas de cañas. Oreemos que hubo prueba sufi-ciente para someter al jurado y que no había razón alguna para sospechar que ellos tuvieran prejuicios.
El jurado declaró a los acusados culpables de un delito de incendio malicioso y no especificó el grado y de eso se quejan los apelantes. El artículo 407 del Código Penal está comprendido en el capítulo relativo a “Incendio Malicioso.” A los acusados se imputó una forma específica de incendio malicioso. Asimismo sostenemos que el artículo 407 descri-bía especialmente una forma definida de incendio malicioso pero que la división en grados estaba comprendida en la de-finición más general y corriente de incendio malicioso con referencia a edificios. El artículo 407 prescribía un castigo distinto y no se revela la intención de dividir ese delito en particular en grados.
Estos son todos los errores alegados que requieren con-sideración y debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.